                                                                                   Case 2:15-cv-00869-RFB-VCF Document 109 Filed 05/08/20 Page 1 of 2



                                                                               1    Amy M. Samberg, NV Bar No. 10212
                                                                                    asamberg@fgppr.com
                                                                               2    FORAN GLENNON PALANDECH
                                                                               3    PONZI & RUDLOFF PC
                                                                                    400 East Van Buren Street, Suite 550
                                                                               4    Phoenix, AZ 85004
                                                                                    Telephone: 602-926-9880
                                                                               5    Facsimile: 312-863-5099
                                                                               6    Dylan P. Todd, NV Bar No. 10456
                                                                               7    dtodd@fgppr.com
                                                                                    FORAN GLENNON PALANDECH
                                                                               8    PONZI & RUDLOFF PC
                                                                                    2200 Paseo Verde Parkway, Suite 280
                                                                               9    Henderson, NV 89052
                                                                                    Telephone: 702-827-1510
                                                                              10    Facsimile: 312-863-5099
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11    And
                                                                                    James P.C. Silvestri (NV Bar No. 3603)
                                                                              12    jsilvestri@pyattsilvestri.com
                                                                                    Brian W. Goldman (NV Bar No. 6317)
                                                                              13    bgoldman@pyattsilvestri.com
                                                                                    PYAT SILVESTRI
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                              14    701 Bridger Avenue, Suite 600
                                            Henders on, Nevada 89052




                                                                                    Las Vegas, NV 89101
                                                                              15    Telephone: 702-383-6000
                                                                                    Facsimile: 702-477-0088
                                                                              16
                                                                                    Co-Counsel for Federal Insurance Company
                                                                              17
                                                                              18                              UNITED STATES DISTRICT COURT
                                                                                                                     DISTRICT OF NEVADA
                                                                              19
                                                                              20    ABC INDUSTRIAL LAUNDRY, LLC, a                   CASE NO. 2:15-cv-00869-RFB-(VCF)
                                                                                    Nevada limited liability company, dba
                                                                              21    UNIVERSAL LAUNDRY AND SUPPLY,
                                                                                                                                     THE PARTIES’ STIPULATION AND
                                                                              22                        Plaintiff,                   (PROPOSED) ORDER TO DISMISS,
                                                                                                                                     WITH PREJUDICE PURSUANT TO
                                                                              23    v.                                               FRCP 41(a)(1)(ii)
                                                                              24    FEDERAL INSURANCE COMPANY, an
                                                                                    Indiana corporation; NATIONWIDE MUTUAL
                                                                              25    INSURANCE COMPANY, an Ohio
                                                                                    corporation,
                                                                              26
                                                                                                      Defendants.
                                                                              27
                                                                              28

                                                                                                                               -1-
                                                                                   Case 2:15-cv-00869-RFB-VCF Document 109 Filed 05/08/20 Page 2 of 2



                                                                               1          IT IS HEREBY STIPULATED AND AGREED by Plaintiff ABC Industrial Laundry, LLC

                                                                               2   dba Universal Laundry and Supply, (“ABC”), and Defendants Federal Insurance Company

                                                                               3   (“Federal Insurance”) and Nationwide Mutual Insurance Company (“Nationwide”), by and through

                                                                               4   their respective counsel, and the parties hereby notify the Court, that the above-matter has settled

                                                                               5   and this matter should be dismissed with prejudice in its entirety, including all claims that were or

                                                                               6   could have been asserted herein, with prejudice. Each party to bear their attorneys’ fees.

                                                                               7          This case has not been scheduled for trial.

                                                                               8    DATED: May 7, 2020                                  DATED: May 7, 2020
                                                                               9    LAW OFFICES OF STEVEN J. PARSONS                    FORAN GLENNON PALANDECH PONZI
                                                                                                                                        & RUDLOFF PC
                                                                              10
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                                    By: _/s/ Steven Parsons_________________            By: ___/s/ Dylan Todd__________________
                                                                              11    Steven J. Parsons                                   Amy M. Samberg, Esq.
                                                                                    10091 Park Run Dr Ste 200                           400 E. Van Buren Street, Suite 550
                                                                              12    Las Vegas, NV 89145-8868                            Phoenix, AZ 85004
                                                                              13    Attorney for Plaintiff ABC Industrial Laundry, Dylan P. Todd, Esq.
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                                    LLC dba Universal Laundry and Supply           2200 Paseo Verde Parkway, Suite 280
                                                                              14                                                   Henderson, NV 89052
                                            Henders on, Nevada 89052




                                                                              15                                                        Attorneys for Defendant Federal Insurance
                                                                                                                                        Company
                                                                              16     DATED: May 7, 2020
                                                                              17     HINES HAMPTON PELANDA, LLP
                                                                              18     By: __/s/ Christine Emanuelson__________
                                                                                     Christine Emanuelson, Esq.
                                                                              19     400 South 4th Street, Suite 500
                                                                                     Las Vegas, NV 89101
                                                                              20
                                                                                     Attorney for Defendant Nationwide Mutual
                                                                              21     Insurance Company
                                                                              22
                                                                              23
                                                                              24                                          (PROPOSED) ORDER
                                                                              25          IT IS SO ORDERED.
                                                                                                                                    ________________________________
                                                                              26          May ____, 2020                            RICHARD F. BOULWARE, II
                                                                              27                                                    UNITED STATES DISTRICT JUDGE
                                                                                                                                 _______________________________________
                                                                                                                                 U. S.DATED
                                                                                                                                       DISTRICT/MAGISTRATE
                                                                                                                                            this 8th day of May, JUDGE
                                                                              28                                                                                 2020.


                                                                                                                                   -2-
